Citation Nr: 1538586	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-07 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for painful joints (also claimed as multiple joint arthralgia of all major joints).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1973 to September 1976.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 RO rating decision which, inter alia, found that no new and material evidence was submitted to reopen the Veteran's claim for service connection for painful joints (also claimed as multiple joint arthralgia of all major joints).  The Veteran filed a timely notice of disagreement with this decision.  In a January 2011 rating decision/statement of the case, the RO determined that new and material evidence was submitted with respect to the aforementioned issue and reopened and adjudicated the claim de novo, denying it on the merits.  The Veteran subsequently and timely perfected his appeal.    

In March 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony and evidence in support of his claim before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required.


REMAND

In a May 2014 appellate decision, the Board, inter alia, denied the Veteran's claim of entitlement to VA compensation for painful joints (also claimed as multiple joint arthralgia of all major joints).  The Veteran appealed this determination to the United States Court of Appeals for Veterans' Claims (Court).  In March 2015, the Court granted a joint motion of the appellant and the Secretary of VA to vacate that part of the May 2014 Board decision that denied service connection for painful joints (also claimed as multiple joint arthralgia of all major joints) and remand the matter back to the Board for appropriate action consistent with the joint motion.  The case was accordingly returned to the Board.

In the above joint motion granted by the Court, the appellant and the Court expressed their agreement that the Board erroneously based its decision on a January 2011 nexus opinion addressing the matter on appeal.  The parties to the joint motion determined that the January 2011 nexus opinion was inadequate for VA adjudication purposes because the opining VA clinician failed to consider and address the significance of a September 1975 X-ray report indicating calcification of the Veteran's interosseous ligament was "perhaps from [a] previous trauma."  The parties to the joint motion further found that pertinent private clinical evidence from Comanche County Memorial Hospital, dated 1977 - 1987, showing arthritic joint disease of the Veteran's left knee, which was submitted to VA after the January 2011 medical nexus opinion was rendered, should be considered by the VA clinician tasked with formulating a nexus opinion addressing the issue on appeal, and therefore the January 2011 medical nexus opinion is inadequate for not including consideration of this pertinent evidence.   

Subsequent to the remand of this case by the Court, additional pertinent private clinical evidence was submitted to VA, including medical commentary dated in April 2015 from Wayne A. Johnson, M.D., of Premier Orthopaedics of Lawton. Reference was made to the Veteran's history of treatment for complaints of pain involving his right ankle, right knee, right hip, and left shoulder during the period of September - October 1975, which was assessed as polyarthralgia and symptomatic arthralgia of unknown etiology.  Dr. Johnson ultimately determined that there was a link between the Veteran's current complaints of chronic bilateral shoulder and ankle pain and his period of military service.  No real rationale was provided.  Thus, while Dr. Johnson's aforementioned opinion is highly relevant to the present claim, an additional opinion is still deemed necessary.


In view of the foregoing discussion and in order to ensure substantial compliance with the joint motion of the VA Secretary and the appellant, this case is REMANDED to the RO/AOJ so that the Veteran may be scheduled for the appropriate VA medical examination, after which the examining clinician should review the record and consider all pertinent medical evidence, including the evidence discussed above, and present a nexus opinion based on this clinical history and supported by a detailed medical rationale.  [See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ([A] medical opinion. . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.)]

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  The RO/AOJ should undertake the appropriate development to obtain any outstanding private and/or VA medical records pertinent to the matter on appeal regarding the Veteran's claim of entitlement to VA compensation for painful joints (also claimed as multiple joint arthralgia of all major joints). 

2.  Thereafter, the Veteran should be scheduled for a VA medical examination, to be conducted by an appropriate clinician with sufficient expertise, to address the claim of entitlement to service connection for painful joints (also claimed as multiple joint arthralgia of all major joints).

All pertinent evidence in the electronic claims file must be made available and reviewed by the VA clinician assigned to examine the Veteran, who should present diagnoses of all musculoskeletal and orthopedic disabilities affecting the Veteran. 

The evidence to be considered by the examining clinician must include, but is not limited to, the following:

(a.) The September 1975 X-ray report indicating calcification of the Veteran's interosseous ligament was "perhaps from [a] previous trauma."  
(b.) The private clinical evidence from Comanche County Memorial Hospital, dated 1977 - 1987, showing arthritic joint disease of the Veteran's left knee.
(c.) The April 2015 treatment report from Wayne A. Johnson, M.D., of Premier Orthopaedics of Lawton, P.L.L.C., who averred that there was a link between the Veteran's current complaints of chronic bilateral shoulder and ankle pain and his period of military service.  

The VA clinician should then provide a nexus opinion, predicated on his/her review of the pertinent record, including the medical evidence discussed above, as to whether it is as likely as not (i.e., a 50 percent or greater probability) that each orthopedic diagnosis presented is etiologically related to the Veteran's period of active service.  The requested nexus opinion(s) should address each of these diagnoses as well as any additional orthopedic diagnoses demonstrated to have been present during the pendency of the claim.     



The requested opinion(s) must include a detailed supportive rationale and explanation.  If the opining clinician is unable to provide any requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the clinician arrived at this conclusion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, and after ensuring that the development undertaken is in substantial compliance with the instructions in this REMAND, the Veteran's claim for service connection for painful joints (also claimed as multiple joint arthralgia of all major joints), should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  

If the maximum benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After providing an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  He has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

